Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 1 of 12 PageID 12841




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  LINCOLN MEMORIAL ACADEMY;
  EDDIE HUNDLEY; MELVIA SCOTT;
  JAUANA PHILLIPS; KATRINA ROSS;
  and ANGELLA ENRISMA,

        Plaintiffs,

  v.                                         Case No. 8:20-cv-309-CEH-AAS

  STATE OF FLORIDA, DEPARTMENT
  OF EDUCATION; SCHOOL BOARD OF
  MANATEE COUNTY, FLORIDA; and
  THE CITY OF PALMETTO,

        Defendants.
  ______________________________________/

                                    ORDER

        Defendant the School Board of Manatee County, Florida (the School

  Board) requests that the court determine the reasonable attorney’s fees and

  costs to be awarded against the plaintiffs’ counsel, Roderick Ford, as a Rule

  37(b)(2)(C) fee-shifting for discovery violations. (Doc. 190). Attorney Ford

  opposes the motion. (Doc. 225).

  I.    BACKGROUND

        On June 10, 2020, the School Board served discovery requests on

  Lincoln Memorial Academy (LMA), Eddie Hundley, Melvia Scott, Jauana


                                       1
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 2 of 12 PageID 12842




  Phillips, Katrina Ross, and Angella Enrisma (collectively, the plaintiffs). (Doc.

  81-3). On August 2, 2020, the School Board contacted Attorney Ford about the

  plaintiffs’ outstanding discovery responses. (Doc. 81-1). After several attempts

  at obtaining the outstanding discovery, on August 28, 2020, seventy-nine days

  service of the discovery requests, the School Board moved to compel the

  plaintiffs’ discovery responses and requested an award of attorney’s fees of

  costs in relation to the motion. (Doc. 31).

        The court granted the School Board’s motion to compel, in part, and

  ordered the plaintiffs to produce the outstanding discovery responses by

  September 23, 2020.1 (Doc. 36). On October 5, 2020, the court held a discovery

  conference to address the plaintiffs’ remaining discovery deficiencies. (Doc. 56).

  The School Board made ten oral motions, which the court granted. (Docs. 57-

  66, 68). The court ordered the plaintiffs cure the remaining discovery

  deficiencies by October 23, 2020 and scheduled a follow-up discovery

  conference for October 30, 2020. (Doc. 68).

        On October 29, 2020, the School Board moved for sanctions against the

  plaintiffs under Federal Rule of Civil Procedure 37 as a sanction for their

  failure to comply with the court’s discovery orders (docs. 36, 68). (Doc. 81). On



  1 The court granted the motion in part only to the extent that the School Board’s
  request for attorneys’ fees and costs would be determined later. (Doc. 36, p. 2).
                                            2
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 3 of 12 PageID 12843




  October 30, 2020, the court held the follow-up discovery conference and granted

  the plaintiffs additional time to respond to the School Board’s motion for

  sanctions. (Docs. 85, 89, 101).

        On December 1, 2020, the court held an evidentiary hearing on the

  School Board’s motion for sanctions. (Doc. 110). The court awarded the School

  Board’s motion for sanctions and awarded the School Board its reasonable

  attorney’s fees and costs against Attorney Ford for “the unnecessary time and

  expenses it incurred because of the discovery violations.” (Doc. 115, p. 14).

  Attorney Ford objected to the court’s order granting sanctions. (Doc. 139).

        The court directed the parties to confer and attempt to agree on the

  reasonable amount of attorney’s fees and costs. (Doc. 115, p. 14). Because the

  parties could not reach an agreement., the School Board moves, with

  supporting documentation, for an award of $15,746.3 in attorney’s fees. (Doc.

  190). The School Board also requests an award of costs of $1,347.80. (Id.).

  Attorney Ford responded in opposition to the School Board’s request, arguing

  that the motion is premature due to the plaintiffs’ pending objections to the

  court’s orders. 2 (Doc. 255).




  2Attorney Ford’s objection to the court’s order granting sanctions are pending before
  District Judge Charlene H. Honeywell. (See Doc. 139).

                                           3
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 4 of 12 PageID 12844




  II.   ANALYSIS

        The School Board requests an award of attorney’s fees of $15,746.30,

  which represents $7,400.60 in relation to the School Board’s original motion to

  compel and $8,345.70 in relation to the School Board’s subsequent motion for

  sanctions. (Doc. 190, pp. 5-11).

        The School Board also requests an award of costs of $1,347.80, which

  represents $424.10 for the cost of the October 5, 2020 hearing transcript and

  the October 30, 2020 hearing transcript and $923.70 for the cost of the

  December 1, 2020 hearing transcript and the witness subpoena fee. (Id. at pp.

  11-12).

        A.    Attorney’s Fees

        The initial burden of proof that the fee is reasonable falls on the School

  Board’s counsel, who must submit evidence about the number of hours

  expended and the hourly rate claimed. See Hensley v. Eckerhart, 461 U.S. 424,

  433 (1983); Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1303

  (11th Cir. 1988). The starting point for setting an attorney’s fee is to determine

  the “lodestar” figure: the number of hours reasonably expended on the

  litigation multiplied by a reasonable hourly rate. Hensley, 461 U.S. at 433;

  Norman, 836 F.2d at 1299. A reasonable hourly rate is the prevailing market

  rate in the relevant legal community for similar services by lawyers of
                                          4
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 5 of 12 PageID 12845




  reasonably comparable skills, experience, and reputation. Gaines v. Dougherty

  Cty. Bd. of Edu., 775 F.2d 1565, 1571 (11th Cir. 1985).

        Most or all these factors are subsumed in the calculation of the lodestar:

        (1) the time and labor required; (2) the novelty and difficulty of the
        questions; (3) the skill required to perform the legal services
        properly; (4) the preclusion of other employment by the attorney
        due to acceptance of the case; (5) the customary fee in the
        community; (6) whether the fee is fixed or contingent; (7) time
        limitations imposed by the client or circumstances; (8) the amount
        involved and the results obtained; (9) the experience, reputation,
        and ability of the attorney; (10) the “undesirability” of the case;
        (11) the nature and length of any professional relationship with
        the client; and (12) awards in similar cases.

  Norman, 836 F.2d 1292 (citing Johnson v. Ga. Hwy. Express, Inc., 488 F.2d

  714, 717–19 (5th Cir. 1974)).

        The court determines the reasonableness of the rate charged by their

  congruity with “those prevailing in the community for similar services by

  lawyers of reasonably comparable skill, experience, and reputation.” Blum v.

  Stenson, 465 U.S. 886, 896 n. 11 (1984). A fee applicant may meet the burden

  to show the reasonable rate by producing either direct evidence of rates

  charged under similar circumstances, or opinion evidence of reasonable rates.

  Norman, 836 F.2d at 1299.

        The School Board requests an award of $6,976.50 in attorney’s fees in

  relation to School Board’s motion to compel:


                                          5
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 6 of 12 PageID 12846




           Timekeeper               Hours         Rate per Hour            Total
        Erin Jackson, Esq.           15.5            $165.00             $2,557.50
      Beatriz Miranda, Esq.          19.2            $165.00             $3,168.00
      Julia Shinn, Paralegal         13.9             $90.00             $1,251.00
              Total                  48.6                                $6,976.50

  (Doc. 190, p. 10). The School Board also requests an award of $7,422.00 in

  attorney’s fees in relation to School Board’s motion to sanctions:

            Timekeeper              Hours         Rate per Hour            Total
         Erin Jackson, Esq.          20.1            $165.00             $3,316.50
       Beatriz Miranda, Esq.         15.5            $165.00             $2,557.50
       Julia Shinn, Paralegal         8.1             $90.00              $729.00
      Karen Harris, Paralegal         9.1             $90.00              $819.00
               Total                 52.8                                $6,976.50

  (Id. at pp. 10-11). Attorney Ford does not appear to oppose the hours incurred,

  only that this determination is premature. (See Doc. 255).

           The court will address the reasonableness of the hourly rates charged

  before addressing the reasonableness of the time entries.

                 1.    Reasonable hourly rate

           The School Board requests $165.00 per hour for Attorneys Jackson and

  Miranda and $90.00 for Paralegals Shinn and Harris. (Doc. 190-1).

           In the related action Manatee Cty. Sch. Bd. v. Lincoln Memorial

  Academy, Inc., No. 19-5307 (DOAH February 24, 2020),3 the School Board’s

  expert, Robert W. Boos, Esq., testified to the reasonableness of the same fees


  3   DOAH refers to the State of Florida, Division of Administrative Hearings.
                                              6
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 7 of 12 PageID 12847




  as charged here. (Doc. 190-3, pp. 40-42, 44). Attorney Boos has been practicing

  law for forty years and served as counsel for the Hillsborough County School

  Board. (Doc. 190-3, p. 42; 190-4). Attorney Boos testified that he generally

  charged the School Board $310.00 per hour and that the hourly rates sought

  here are “eminently reasonable.” (Doc. 190-3, p. 42). Administrative Law Judge

  (ALJ) Robert S. Cohen agreed and found these rates “extremely reasonable

  given the experience and expertise of its attorneys and staff.” (Doc. 190-5, p.

  9).

        The court may decide a reasonable rate based on its own expertise and

  judgment. Norman, 836 F.2d at 1303-04. The court agrees with Attorney Boos

  and ALJ Cohen that the School Board’s requests for $165.00 per hour for

  Attorneys Jackson and Miranda and $90.00 for Paralegals Shinn and Harris

  is extremely reasonable. See Alston v. Summit Receivables, No. 6:17-CV-1723-

  ORL-31DCI, 2018 WL 3448595, at *10 (M.D. Fla. June 27, 2018) (awarding the

  plaintiff’s attorneys and paralegal an hourly rate of $300.00 and $95.00,

  respectively); Castro v. Capital One Servs., LLC, No. 8:16-CV-889-T-17TGW,

  2017 WL 6765246, at *3 (M.D. Fla. Dec. 15, 2017) (“Considering my knowledge

  of prevailing market rates in Tampa and the specifics of this case, including

  the defendants’ lack of opposition, a reasonable hourly rate for this case ranges

  from $100 to $300.”); Westlake v. Atlantic Recovery Solutions LLC, No: 8:15-
                                         7
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 8 of 12 PageID 12848




  CV-1626-T-33TBM, 2016 WL 279439, at * 3 (M.D. Fla. Jan. 22, 2016)

  (awarding the plaintiff’s attorney and paralegal hourly rates of $250 and $95,

  respectively).

              2.     Reasonable hours and time entries

        Next, the lodestar analysis requires the court to determine the

  reasonable number of hours the moving party’s attorneys expended. Fla.

  Patient’s Comp. Fund v. Rowe, 472 So. 2d 1145, 1150 (Fla. 1985). To prevail in

  its request for attorney’s fees, the moving party must present accurate records

  that detail the work the attorneys performed. Id.

        The School Board requests recovery of 48.6 hours in relation to its

  motion to compel and 52.8 hours in relation to its motion for sanctions. (Doc.

  190, pp. 10-11).

                     i.    Motion to Compel

        The School Board moved to compel the plaintiffs to provide adequate

  discovery responses seventy-nine days after the School Board served its

  discovery requests.4 (Doc. 31). The motion to compel was eleven pages and

  included twenty-one exhibits. (Id.). The School Board prevailed on its motion,



  4 Defense counsel made multiple attempts to obtain the outstanding discovery prior
  its motion to compel. The events preceding the School Board’s motion to compel are
  outlined in Docs. 31, 56-66, 68, 154-3.

                                          8
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 9 of 12 PageID 12849




  but the order reserved ruling on the School Board’s request for attorney’s fees

  and costs. (Doc. 36).

        After the court granted the School Board’s motion to compel, defense

  counsel prepared for and attended two discovery conferences to address

  remaining discovery issues. At the first discovery conference, the School Board

  made multiple motions to compel discovery due to the plaintiffs’ continued

  discovery deficiencies. (See Docs. 56-66). The court granted those motions.

  (Doc. 68). The court then held a second discovery conference to assess the

  plaintiffs’ continued noncompliance. (Doc. 85).

        Defense counsel’s detailed billing records evidence the extensive time

  and effort exerted in their attempt to obtain the plaintiffs’ outstanding

  discovery. (See Doc. 190, Ex. 6). The total fee amount of $6,976.50 is based on

  reasonable hours expended and a reasonable hourly rate.

                     ii.   Motion for Sanctions

        Ultimately, the School Board moved for sanctions against the plaintiffs

  for their continued failure to comply with the court’s discovery orders. (Doc 81).

  The motion for sanction was fourteen pages and included twenty-seven

  exhibits. (Id.). The court held an evidentiary hearing on the School Board’s

  motion. (Doc. 110). At the hearing, the School Board called witnesses and

  introduced several exhibits. (See Docs. 106-107, 110)
                                          9
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 10 of 12 PageID 12850




          Defense counsel’s detailed billing records evidence the time and effort

  dedicated to the motion for sanctions. (See Doc. 190, Ex. 7). Specifically,

  defense counsel expended 52.8 hours between October 26, 2020 (drafting the

  motion for sanctions) and December 1, 2020 (the date of the hearing on the

  motion for sanctions). The attorney’s fees requested of $7,422.00 is based on

  reasonable hours expended and a reasonably hourly rate.

          B.    Costs

          The School Board requests an award of costs against Attorney Ford for

  $1,347.80. (Doc. 190, pp. 11-12). This represents the costs of: the October 5,

  2020 discovery hearing transcript ($225.25) (Doc. 190, Ex. 11, p. 1); the October

  30, 2020 discovery hearing transcript ($198.85) (Id. at p. 2); the December 1,

  2020 sanctions evidentiary hearing transcript ($688.70) (Doc. 190, Ex. 12, p. 1-

  2); and Christine Dawson’s witness subpoena and fees5 ($235.00) (Id. at p. 3).

          The School Board fails to explain why it was necessary to obtain

  transcripts of the October 5, 2020 and October 30, 2020 discovery conferences.

  In addition, the School Board provides no argument about why these

  transcripts were expedited. (See Doc. 190, Exs. 11, 12). Moreover, other

  matters were addressed at the discovery conferences beyond the violations at




  5   Ms. Dawson was the chair of LMA’s governing board.
                                           10
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 11 of 12 PageID 12851




  issue in the motion to compel. (See Docs. 68, 89). Thus, the expedited transcript

  costs for the October 5, 2020 discovery hearing ($225.25) and the October 30,

  2020 discovery hearing ($198.85) are not expenses that should be shifted to

  Attorney Ford.

        The court considered the testimony and evidence presented at the

  December 1, 2020 evidentiary hearing when ruling on the School Board’s

  motion for sanctions. (See Doc. 115). However, the School Board offers no

  argument about why it required the hearing transcript. There is also no

  argument about why the transcript was expedited. (See Doc. 190, Ex. 12, pp.

  1-2). Thus, the expedited transcript cost for the December 1, 2020 evidentiary

  hearing ($688.70) is not an expense that should be shifted to Attorney Ford.

        Finally, the School Board requests recovery of Ms. Dawson’s subpoena

  and witness fees of $235.00. (Id. at p. 3). This amount comprises subpoena

  service fees of $150.00, a “rush fee” of $45.00, and a witness fee of $40.00. (Id.).

        The subpoena service fee is excessive. Although in the context of costs

  awarded under Section 1920, courts can tax costs for a private process server’s

  fee, but the fee should not exceed the statutory maximum authorized for

  service by the U.S. Marshals Service. EEOC v. W & O, Inc., 213 F.3d 600, 623-

  24 (11th Cir. 2000). According to regulations proscribed by the Attorney

  General, the U.S. Marshals Service may charge $65 per hour for each item
                                          11
Case 8:20-cv-00309-CEH-AAS Document 257 Filed 08/04/21 Page 12 of 12 PageID 12852




  served. 28 U.S.C. § 1921(b); 28 C.F.R. § 0.114(a)(3). Thus, a $65 service cost is

  recoverable.

         It is unclear what the “rush fee” represents so it also is not recoverable.

  However, Ms. Dawson’s witness fee of $40.00 is recoverable.6

  III.   CONCLUSION

         The School Board’s motion for its reasonable attorney’s fees and costs

  (Doc. 190) is GRANTED in part and DENIED in part. The School Board is

  awarded $15,746.30 in attorney’s fees and $105.00 in costs against Attorney

  Ford. In all other respects, the motion is denied.

         ORDERED in Tampa, Florida on August 4, 2021.




  6 Ms. Dawson’s testimony was considered in the court’s order granting sanctions
  against Attorney Ford. (See Doc. 115, p. 12).
                                            12
